DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed recently in regard to “classify input sigal based on comparison between the supervector to a stored representation of a target audio event” have been fully considered but they are not persuasive. 

Since, the prior art as in Howard disclose of a supervector being formed related to the input signal (fig.2 (208); par [60-62]), and then afterword a “classification is made based on comparison between the noted supervector to a store representation” (fig.2 (209); par [64, 68-70]).

	Each output of the supervector has an output of each utterance which is then compare to predetermine threshold or stored data for classification/likelihood, thus such broad language as comparison of supervector to store target is disclosed by the prior arts since each utterance are represented as vectors.   

	But the issue with regard to vectors related to known sound type as in claim(s) 9 has been considered and deemed persuasive and thus rejection(s) have been withdrawn. 



Allowable Subject Matter
Claim(s) 9-15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 18-20 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howard et al. (US 2019/0035390 A1).

Claim 1, an audio processing system comprising: an input for receiving an input signal, the input signal representing an audio signal (fig.1 (104/122/110); fig.2 (104); fig.3 (302); par [23, 30, 33]); and a feature extraction block configured to determine a measure of the amount of energy in a portion of the input signal, and to derive a matrix representation of the portion of the audio signal, wherein each entry of the matrix comprises the energy in a given frequency band for a given frame of the portion of the input signal (fig.2 (204); par [53-54, 63]/the energy of input signal is measured and matrix of such signal is derived ), and to concatenate the rows or columns of the matrix to form a supervector, the supervector being a vector representation of the portion of the audio signal (fig.2 (208); par [5, 61-64, 79]), wherein the audio processing 

3. (Previously Presented) An audio processing system as claimed in claim 1, further comprising: an energy detection block configured to process the input signal into a plurality of frames; and wherein each entry of the matrix comprises the energy in a given frequency band for a given frame of the plurality of frames of the input signal (par [53-54, 62]/the signal according to the plurality of frames).  

6. (Original) An audio processing system as claimed in claim 1, further comprising: an energy detection block configured to process the input signal into a plurality of frames, and to process each frame into a plurality of sub-frames (fig.2 (204); par [53-54, 63]); and wherein, the feature extraction block is configured to derive a matrix representation of the audio signal for each frame, wherein, for each frame, each entry of the matrix comprises the energy in a given frequency band for a given sub-frame of the input signal, and to concatenate the rows or columns of each matrix to form a supervector, the supervector being a vector representation of the frame of the audio signal (fig.2 (204/208); par [5, 54, 61-64, 79]),.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US 2019/0035390 A1) and Bilobrov (US 2012/0209612 A1).

2. (Original) An audio processing system as claim 1, wherein the feature extraction block further comprises: a filter to determine the energy as noted herein (par [54]), but the art never specify of such filter as being filter bank comprising a plurality of filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range.



	Thus, the combined pior art would have taught such aspect as wherein each entry of the matrix comprises the energy in a frequency band according to a given filter in the filter bank for a given frame of the input signal (Ho-par [54, 61-62]/the signal according to the plurality of frames).  
. 

4. (Original) An audio processing system as claimed in claim 1, further comprising: an energy detection block configured to process the input signal into L frames (fig.2 (204); par [53-54, 63]/the energy of input signal is measured and matrix of such signal is derived).

But the art never specify as further wherein the feature extraction block further comprises: a filter bank comprising N filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range. 	But having such noted filter bank comprising N filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range (fig.2; 

	Thus, the prior art as a whole, would have further disclose of such aspect as wherein the matrix derived by the feature extraction block is an NxL matrix whose (i,j)th entry comprises the energy of the jth frame in the frequency band defined by the ith filter in the filterbank, and wherein the feature extraction block is configured to concatenate the rows of the matrix to form the supervector (Ho-par [54, 61-62]/the signal according to the plurality of frames).    

5. (Original) An audio processing system as claimed in claim 1, further comprising: an energy detection block configured to process the input signal into L frames (fig.2 (204); par [53-54, 63]/the energy of input signal is measured and matrix of such signal is derived).


;	but the prior art never specify as  wherein the feature extraction block further comprises: a filter bank comprising N filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range. But having such noted filter bank comprising N filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range (fig.2; par [42-43]). Thus, one of the ordinary skills in the art could have modified the art by adding the 

The art further disclose as wherein the matrix derived by the feature extraction block is an LxN matrix whose (i,j)th entry comprises the energy of the ith frame in the frequency band defined by the jth filter in the filterbank, and wherein the feature extraction block is configured to concatenate the columns of the matrix to form the supervector (Ho-par [54, 61-62]/the signal according to the plurality of frames).      


7. (Original) An audio processing system as claimed in claim 6, further comprising: an energy detection block configured to process each frame into K sub-frames (fig.2 (204); par [53-54, 63]/the energy of input signal is measured and matrix of such signal is derived).

But the prior art never specify as wherein the feature extraction block further comprises: a filter bank comprising P filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range. But having such noted filter bank comprising P filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range (fig.2; par [42-43]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range so as to determine the quality aspect of the signal . 

The art further disclose as wherein, for each frame, the matrix derived by the feature extraction block is an PxK matrix whose (i,j)th entry comprises the energy of the jth frame in the frequency band defined by the ith filter in the filterbank, and wherein the feature extraction block is configured to concatenate the rows of the matrix to form the supervector (Ho-par [54, 61-62]/the signal according to the plurality of frames).    
.  

8. (Original) An audio processing system as claimed in claim 6, further comprising: an energy detection block configured to process each frame into K sub-frames  (fig.2 (204); par [53-54, 63]/the energy of input signal is measured and matrix of such signal is derived).

But the art never specify as wherein the feature extraction block further comprises: a filter bank comprising P filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range. But having such noted filter bank comprising P filters, each filter in the filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range  (fig.2; par [42-43]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted filter bank being configured to determine an energy of at least a portion of the input signal in a given frequency range so as to determine the quality aspect of the signal . 
The art would have further disclose as wherein, for each frame, the matrix derived by the feature extraction block is an KxP matrix whose (ij)th entry comprises the energy of the ith .    
.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DISLER PAUL/Primary Examiner, Art Unit 2655